DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in the instant application. Claims 6-15, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-5 and 16 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on April 9, 2020 has been considered and a signed copy of form 1449 is enclosed herewith.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-5 and 16, and the species Neu5Ac2en ((2R,3R,4S)-3-acetamido-4-hydroxy-2-[(1R,2R)-1,2,3-trihydroxypropyl ]-3,4-dihydro-2H-pyran-6-carboxylic acid) in the response filed on July 14, 2022 is acknowledged. The traversal is on the ground(s): there is no undue burden. This is not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art recognized divergent subject matter which require different searching strategies for each group. Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner. Upon further search and consideration, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-5 and 16 has been searched and examined in its entirety). The restriction requirement (between inventions) is still deemed proper, however, and is hereby made final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al. (The FASEB Journal, 2017, abstract, pages 1-2) in view of US 2007/0270443 A1.
Foote et al. discloses that inhibition of neuraminidase activity with an FDA approved viral neuraminidase inhibitor could reverse glycocalyx degradation and improve endothelial function in patients with type II diabetes (see abstract). 
Foote et al. does not specifically disclose that a composition is administered to the patient nor does it disclose that the neuraminidase inhibitor can be chosen from those listed in the claims (e.g., a Neu5Ac2en derivative, zanamivir, etc.). The reference also fails to explicitly disclose wherein a zanamivir dosage ranges from about 1 mg/day to about 600 mg/day.
US 2007/0270443 A1 discloses pharmaceutical compositions comprising neuraminidase inhibitors, such as oseltamivir, zanamivir, or peramivir (see abstract, [0023] and [0038]). It is also disclosed in the reference that the pharmaceutical composition may be formulated to provide zanamivir in an amount ranging between 2 and 40 mg/day, 4 and 30 mg/day, 8 and 25 mg/day, or 10 and 20 mg/day (see [0039]). 
	 It would have been obvious to one of ordinary skill in the art at the time the invention through routine experimentation to carry out the method of reversing glycocalyx degradation in patients with type II diabetes disclosed in Foote et al. through the administration of a composition comprising zanamivir in dosage ranges from 1 mg/day to about 600 mg/day in view of US 2007/0270443 A1 and to arrive at the method of the instant claims with a reasonable expectation of success. The motivation would have been to find a successful way of reversing glycocalyx degradation (and improving endothelial function) in patients with type II diabetes. 
Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626